There has been received and filed by the Clerk of this Court a certified copy of the judgment and opinion of the Supreme Court in a proceeding there entitled Saigh v. Monteith, Chief Justice,215 S.W.2d 610, conditionally granting relator's petition for a writ of mandamus therein against this Court.
From such judgment and opinion it appears that the Supreme Court has held that this Court erred in its judgment rendered herein on April 29, 1948, affirming the judgment of the District Court of Harris County (Saigh v. Anderson Bros. Corp., Tex. Civ. App. 211 S.W.2d 357), which overruled appellant's plea of privilege to be sued in the County of his residence, and that this Court further erred in overruling appellant's motion for rehearing on May 20, 1948.
Therefore, pursuant to such judgment and opinion of the Supreme Court, it is ordered that this Court's order overruling appellant's motion for rehearing be vacated and set aside. It is further ordered that appellant's motion for rehearing be granted, that the former judgment of this Court be vacated, and that the judgment of the court below be reversed and here rendered directing the transfer of the venue of this cause to Bexar County, Texas, the county of appellant's residence.
Appellant's motion for rehearing granted, and judgment reversed and rendered. *Page 587